JUDGE DuREBLE’S
dissenting opinion:
Since Kentucky has had a government, the powers of the government have been divided into three distinct departments, and each of them is confined to a separate body of magistracy, to-wit, those which are legislative to one, those which are executive to another, and those which are judicial to another. These departments are co-ordinate and co-equal. The magistracy of each department is confined to its own powers and duties. As a matter of course, and in the nature of things, these co-ordinate departments are in some respects interdependent. From the very nature of things it results that, while the legislative branch is supreme in saying what shall be law, and the executive in the execution of the law’s enacted by the Legislature, the power must rest somewhere of saying whether those departments have exceeded their powers, or have assumed powers which properly and constitutionally belong to another department. Were the sections of the Constitution (27 and 28) the only ones which limited the powers of the departments, such inquiry and determination would be limited to the decision of whether any of the three departments had transgressed upon the domain of one of the others. Rut the Constitution contains other limitations, and contains also-grants of power which are excep tions to the fundamental division of powers. One of these exceptions is the grant to the Legislature of power to determine contested elections for Governor and Lieuten*312ant Governor. In section 90 it is provided, “Contested elections for Governor and Lieutenant Governor shall be determined by both Houses of the General Assembly according to such regulations as may be established by law.” This is a grant to one of the departments of power which under the general division would not belong to it. A contest is a litigation over a right. The decision of a litigation over a right claimed by one party and denied by another is, in its essence, judicial. In the absence of express grant of power to the members of the' body of magistracy who constitute the legislative department, they could not exercise this power. Therefore, when power of this description, judicial in its essence, is, by the organic law, delegated to the members of that body of magistracy, there is no implication of a grant beyond the letter of the granting clause, except as to such matters as are of necessity implied in the grant, and essential to the execution of the power. But this grant is not merely a grant of power. It is a grant of power with express limitations, It endows the persons who constitute the body of magistracy to whom are confided legislative powers with an additional power taken from the judicial department, and by the terms of the grant subjected to two limitations. One limitation is made by the statement of the power which is granted. The grant is of power to determine contested election for these two offices. The word “contest” as used in Constitutions and statutes is a word of art having a well-defined meaning. It means a litigation between two parties who claim property or right. It carries with it distinctly the idea of a plaintiff, a defendant, and a thing in controversy. A contested election is a controversy between two over the question which one of them was elected, — which one of them received the high*313est number of legal votes at the election. That is a contest; and that, in the nature of things, is all that an election contest can be. The second limitation in the grant is that contested elections for these offices shall be determined by the grantees of this power “according to such regulations as may be established by law.” Accordingly we find that regulations have been established by law regulating the procedure, and providing for pleadings. A notice in writing must be given within a limited time, must state the ground of contest, and none other shall be heard as coming from such parity. Section 1535, Kentucky Statutes. This notice is the declaration or petition. The same rule which applies to all other litigations applies to this-An issue must be made, either by the law or by the pleadings of the parties. In this litigation it is provided that it may be made in either way. A counter notice, equivalent to an answer or plea, may be given, or if not given, the law denies the averments of the declaration, and the contestee may defend without actually filing a counter notice. Other regulations of a procedure in determining such a litigation are established by law, but they are not material to the present discussion, except as they tend to further illustrate the fact that this is a litigation before a tribunal. In exercising the powers granted of determining this contest, the Legislature was a mere contest board exercising powers granted with both express and implied limitation, and powers which were not, in any sense, legislative. The Legislature was, as to this matter, a tribunal created by the Constitution to try a litigation. In the exercise of this power, this tribunal was confined to the jurisdiction, conferred. If it went beyond its jurisdiction, its action was void; just as void as if it had undertaken to grant a divorce in defiance of the constitutional inhibition, *314or as would be the judgment of a county court to sell land in Switzerland. Now comes the question, wbo can determine whether this contest board has exceeded its jurisdiction, and upon what evidence oi transgression can this determination be made? In the nature of the government it must be that this power rests with the courts, and with the courts alone. .Universally, it is conceded that this power of determination, whether 'one of the departments has gone beyond its jurisdiction as defined by the Constitution, or has transgressed constitutional inhibitions upon its exercise, rests with the courts. In arriving at their determination upon a question of this kind, there is much dispute as to what evidence the courts may consider, and to what extent such evidence is conclusive upon them. But, in the nature of the government, it is essential that the power of determining whether constitutional limitation have been transgressed is with the courts, and the courts only. If the Governor issues an edict, and undertakes to enforce it as law, the courts will declare it void. If the Constitution limited his power of pardon to specific cases and inhibited, its exercise in others, the courts would declare a pardon of one of the forbidden offenses void. It has been reiterated so many times that the repetition is wearisome that the courts will not lightly, nor in a doubtful case, hold the action of a co-ordinate branch of the government unconstitutional; but, on the other hand, it has often been held that, when convinced that the Legislature has exceeded its power, — has violated the inhibitions of the Constitution, — or invaded the powers of coordinate branches of government, no court will hesitate to declare that the Legislature acted without jurisdiction, and its action was unconstitutional and void; and this is done as to matters purely legislative. But in this matter the *315Legislature or its members are not acting as a Legislature. They are acting as a contest board. Now, if this contest board exceeds its jurisdiction, there can be no question of the power of the courts to inquire into the validity of its determination, and to say whether that determination— that judgment—was valid or void. Com. v. Jones, 10 Bush, 725.
In this case a suit is brought to recover an office, and as the basis for such recovery a record is relied upon, - the record oí a so-called “trial and determination” by the Legislature sitting as a contest board. Upon this record it is claimed that the contestant appears entitled to the office of Governor. What does the record show? It shows that the contestee was duly certified to have received the highest number of votes as shown by the returns, and was thereupon duly inducted into office. After his qualification, his title to the office was perfect. I do not care whether, after the notice of contest was given, it be said he was Governor de jwre or Governor de facto. Until that notice was given, he was Governor by undisputed title. The record then shows that a notice of contest was given contesting the election, and claiming the office upon the ground that in the city of Louisville and some forty counties there was no legal election; that the election was void; that in the metropolitan city of the State, the equivalent in population and voters of thirty or forty counties of ordinary size, the election was void because of intimidation by the military, and interference by the judiciary, and no valid election was held there; that in some forty counties of the State the election was void because, in violation of the law, thin ballots were used. All other grounds alleged in the notice are merely cumulative to these, and the averment that the original contestant was *316duly • elected is a mere deduction from the averment that the election in these counties was void. Now, if this be true, — >and upon the verity and sufficiency of these aver-ments the record stands, — there was no election in Kentucky, for the Constitution provides that the Governor shall be elected by the qualified voters of the State, and, if the declaration of notice in this record is true, the qualified voters of the State had no election, for somewhere in the neighborhood of 50 per cent, of the qualified voters of the State either had no opportunity to vote legally, or were intimidated from exercising the right of suffrage freely. The notice, therefore, in substance, alleges that there was no election in the State of Kentucky, and that, therefore, the contestant was entitled to the office. This is the fair construction of the language used in the notice. This is what the record relied on shows and this record and the judgment which was claimed to be rendered upon, it is the basis of this litigation to secure -the actual possession of the office. The record on which this suit is brought shows on its face that the question presented to the tribunal which rendered the decision was not one which it had jurisdiction to try. It had jurisdiction to try a contest. The only authority given to it was to try the question, which candidate received the highest number of votes. A contest board can not try the question whether there was an election, or whether an election was void. That is not for its consideration. The only question a board of contest has authority to fry is, which of the two litigants received the highest number of legal votes cast? That question was not presented to it. and its action upon any other question was a nullity; as much a nullity as if it had undertaken to grant the contestant a divorce upon an averment that the election was *317void. Y here there is a lawful election in a part only of the territory over which the election should he held, the election is void in its entirety. People v. Salomon, 46 Ill., 415. See, also, Howes v. Perry, (Ky.), 17 S. W., 575. How, if the election was void because it was not free and equal in the whole or any substantial part of the territory, because in any considerable extent of the territory the voters were prevented by intimidation of troops or judges from exercising freely their right of suffrage, because in any considerable extent of the territory the officers of election did not do their duty, and violated the requirements of the Constitution as to secrecy in the ballot, and thereby deprived the voters of the privilege of legally casting their votes, what tribunal can decide the question that theré was no election? The most recent utterance of this court is the case of Hocker v. Pendleton, 100 Ky., 726, (39 S. W., 250). That case was a ball in equity to declare an election void because sufficient ballots were not furnished by the officers to enable all the voters to express their preferences, and therefore the election was not free and equal. The sole authority relied on by counsel who sought to have the election declared void was «the case of Leeman v. Hinton, 1 Duv., 37. In the Hocker case this court held distinctly that a court of equity had the power to declare that there had been no election. The averments in the record relied on in this suit admit of the application of no other remedy. It is not a contested election. It is a litigation of the question whether there was an election or not. It is not a litigation over an office. It is a litigation to determine whether any office was filled by the people. Properly, this jurisdiction, as is abundantly shown by the cases of Leeman v. Hinton and Hocker v. Pendleton, belongs to courts of equity. Now, *318it is true that in Wilson v. Hines, 99 Ky., 221; (35 S. W., 627), (37 S. W., 148), one division of this court held that, where an election tribunal decided that the law under which the election contested was held was unconstitutional, it was not exceeding its powers. This was a short cut to practically the same end, which might have been obtained by the proper procedure. The contest board decided the act under which the election was held to be unconstitutional, and dismissed the contestant’s case. What it ought to have done was to' refuse to act at all, upon the ground that no election' had been held, for an election under an unconstitutional law is no election. When the case was appealed, the appeal should have been dismissed, for the proper procedure of the party who thought himself aggrieved was by mandamus to compel the election board to act. The practical result, however, was the same; and this court, in the subsequent appeal, affirmed the judgment of the circuit court. But in the Hocker case the court returned to the true doctrine that the question whether an election had been held at all, or whether the election attempted to be held was void, was a matter for courts of equity to determine, as has been the law of Kentucky for forty years, and was the undisputed law at the time the present Constitution was adopted by the people. It is objected that the Legislature is given plenary power to determine a contested election as to these two offices, and that, having determined it, no inquiry can be made into the regularity of the procedure. If section 90 had read, “Elections for Governor and Lieutenant Governor shall be determined by both Houses of-the General Assembly,” this would be a grant of plenary power, and there would be no question in this case except the question whether the action of the Legisla*319ture Rad been the exercise of arbitrary power, or had been taken as to the contestee without due process of law. But it is a power with limitations, given to a contest board. The question is not here presented whether the courts shall interfere to prevent the exercise of legislative power. It is a question whether that body, acting not as Legislature, but as a board of contest, has acted within its jurisdiction. In its delicacy as to invading the jurisdiction of the coordinate legislative branch of the government this court seems to me to have been somewhat over-nice. No question of the propriety or infamy of a legislative act has been suffered to resolve doubt of its constitutionality into certainty. Neither the criminal purpose of the present election law, nor its potential spawn of force and fraud, now realized, availed to engender anything beyond mild doubt of its constitutionality. But it should be remembered that, while the Legislature is co-ordinate and coequal, the judiciary has rights also. It is also a co-ordinate and co-equal branch of the government, and should be a little jealous of its own rights; and one of the essential rights of the judiciary is its right and power not only, to restrain itself within constitutional limitations, but to announce when other departments go beyond them; to say finally and authoritatively when either of the other branches of the government has exceeded its jurisdiction.
In my opinion, the record upon which the petition in this case is based shows on its face affirmatively that the board of contest had not jurisdiction of the matter which it undertook to try. It is not a mere defective notice. It excludes the possibility of jurisdiction. I think, therefore, that the demurrer to the answer should have been carried back to the petition, and sustained.
The brief time between the consultation and the delivery *320of the opinion renders it impossible for me to discuss any of the questions involved in this case except the question of jurisdiction of the contest board, and that but briefly. There are many questions of grave interest which I should be glad to discuss if time permitted, notably the question whether the procedure described at length in the answer in this case afforded the contestee the due process of law guaranteed by the Federal Constitution, and the question whether the action of the contest board was the exercise of arbitrary power.
This action was carried on writ of error by the appellants to the Supreme Court of the United States and the judgment of this court affirmed, as per extract here added.
Taylor and Marshall v. Beckham, Nos. 1 and 2.
Error to the Court of Appeals of the State of Kentucky.
No. 603. Aruged April 30,— May 1, 1900, decided May 21, 1900.
Reported in 178 U. S. Reports on page 548 to 609.
MR. HELM BRUCE and MR. W. O. BRADLEY for Plaintiffs in error. MR. JAMES P. HELM and MR. KENNEDY HELM WERE ON THEIR BRIEF.
MR. LAWRENCE MAXWELL and MR. LEWIS MoQUOWN for Defendant in error. iMR W. S. PRYOR was on their brief.
Syllabus of the opinion of Chief Justice Puller found on page 548, vol. 178 U. S. Reports.
“By the Constitution and laws of Kentucky, the determination of contests of the election of Governor and Lieutenant Governor, is and for a hundred years, has been committed to the General Assembly of the Commonwealth.”
“The Court of Appeals of Kentucky, decided that the courts had no power to go behind the determination of the General Assembly in such a contest, duly recorded in the journals thereof; that the office of Governor or Lieutenant Governor was not property in itself; and moreover, that under the Constitution and laws of the State of Kentucky, such determination being an authorized mode of ascertaining the result of an election for Governor and Lieutenant Governor, the persons declared elected to those offices on the face of the returns by the board of canvas*321sers, only provisionally occupied them, because subject to the •final determination of the General Assembly on contests duly initiated.”
Held 1. “That the judgment of the Court of Appeals, to the effect that it was not empowered to revise the determination by the General Assembly adverse to plaintiffs in error, in the matter of election to these offices, was not a decision against a title, right, privilege or immunity secured by the Constitution of the United States; and plaintiffs in error could not invoke jurisdiction because of deprivation, under the circumstances of property or vested rights, without due process of law.”
2. “That the guarantee of the Federal. Constitution to each of the ■States, of a republican form of government, was intrusted for its enforcement to the political department, and could not be availed of, in connection with the 14th amendment, to give this court jurisdiction to revise the judgment of the highest court of the State that it could not review the determination of a contested election of Governor and Lieutenant Governor by the tribunal to which that determination was exclusively committed by the State Constitution and laws, on the ground of deprivation of rights secured by the Constitution of the United States.”
“It results from the conclusions announced that the writ of error must be dismissed and it is so ordered.”
“Mr. Justice McKenna filed a separate opinion but concurred in the result.”
“Mr. Justice Brewer and Mr. Justice Brown concurred in a dissent for reasons stated in their dissent.”
“Mr. Justice Harlan dissented for reasons stated in his dissent.”